                          Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 1 of 29




                1   Matthew J. Matern (SBN 159798)
                    Joshua D. Boxer (SBN 226712)
                2   MATERN LAW GROUP, PC
                    1230 Rosecrans Avenue, Suite 200
                3   Manhattan Beach, California 90266
                    Telephone: (310) 531-1900
                4   Facsimile: (310) 531-1901
                    mmatern@maternlawgroup.com
                5   jboxer@maternlawgroup.com
                6   Corey B. Bennett (SBN 267816)
                7   MATERN LAW GROUP, PC
                    1330 Broadway, Suite 428
                8   Oakland, California 94612
                    Telephone: (510) 227-3998
                9   Facsimile: (310) 531-1901
                    cbennett@maternlawgroup.com
             10
                    Attorneys for Plaintiffs, individually, and
             11     on behalf of all others similarly situated
             12                            UNITED STATES DISTRICT COURT
             13                         NORTHERN DISTRICT OF CALIFORNIA
             14
                    GERRIE DEKKER, KAREN                          CASE NO.: 3:19-cv-07918-WHA
             15     BARAJAS as executor of the Estate of
                    Thompson Bryson, MARLENE                      FIRST AMENDED CLASS ACTION
             16     ROGERS, DANIEL THOMPSON,                      COMPLAINT FOR EQUITABLE AND
                    JAE CHONG, MARCI HULSEY,                      PUBLIC INJUNCTIVE RELIEF,
             17     CINDY PIINI, PHYLLIS RUNYON,                  DAMAGES, AND OTHER RELIEF
                    GENNIE HILLIARD, and JUAN
             18     BAUTISTA, individually and on
                    behalf of all others similarly-situated,
             19                                                   DEMAND FOR JURY TRIAL
                                      Plaintiffs,
             20
                    vs.
             21
             22     VIVINT SOLAR, INC., VIVINT
                    SOLAR HOLDINGS, INC., VIVINT
             23     SOLAR DEVELOPER, LLC, and
                    VIVINT SOLAR PROVIDER, LLC,
             24     DOES 1 through 50, inclusive,
             25                    Defendants.

             26
             27
             28

  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN

                                                                       FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                            Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 2 of 29




               1          Plaintiffs Gerrie Dekker, Karen Barajas, as executor of the estate of Thompson
               2    Bryson, as well as Marlene Rogers, Daniel Thompson, Jae Chong, Marci Hulsey, Cindy
               3    Piini, Phyllis Runyon, Gennie Hilliard, and Juan Bautista (“Plaintiffs”), on behalf of
               4    themselves and all others similarly situated, allege the following against Defendants
               5    Vivint Solar, Inc., Vivint Solar Holdings, Inc., Vivint Solar Developer, LLC, and Vivint
               6    Solar Provider, LLC (“Defendants” or “Vivint Solar”):
               7                                         INTRODUCTION
               8          1.     Vivint Solar specifically targets vulnerable consumers—the elderly, active
               9    duty military personnel, low-income participants in the California Alternate Rates for
             10     Energy (“CARE”) program, non-native English speakers, and at-risk borrowers.
             11           2.     Vivint Solar employs an aggressive door-to-door salesforce, trains its
             12     representatives to deceive consumers, incentivizes their deception, and traps consumers
             13     into long-term obligations that encumber their real property and threaten them with
             14     financial ruin.
             15           3.      At consumers’ front doors and around their kitchen tables, Vivint Solar sales
             16     representatives falsely promise consumers they will only pay for the energy they use.
             17     Touting the simplicity of a single, lower energy bill, sales representatives boast about the
             18     ease of transferring the Solar System if a consumer sells her home, which is also false.
             19     Further, claiming the Solar System will actually increase property value, and they assure
             20     consumers installation and customer service is their forte. It most certainly is not.
             21           4.     Vivint Solar’s primary product is the residential power purchase agreement
             22     (“PPA”)—an increasingly convoluted contract for the power generated by Vivint Solar’s
             23     photovoltaic cells (i.e. solar panels) and the accompanying equipment (collectively, “Solar
             24     Systems”). The PPA provides for a 20-year term, and has evolved from a few pages (of
             25     microscopic print) to 20-plus-page electronic documents, the terms of which consumers
             26     are rarely shown until it is too late.
             27            5.     Vivint Solar advertises and represents that it will design, install, and maintain
             28     these Solar Systems “for free.” What consumers learn later is that in exchange for “free”

  MATERN LAW
    GROUP, PC
                                                                  -1-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                               FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 3 of 29




               1    Solar Systems and the promised energy savings, consumers are obligated to purchase all
               2    of the power produced by the Solar System installed on their homes leading to multiple
               3    energy bills and higher costs. Even when a Solar System is offline or broken, regardless
               4    of the cause, the Vivint Solar can still charge the consumer estimated monthly rates under
               5    the PPA.
               6          6.     Perhaps worst of all, consumers learn—often when attempting to sell their
               7    homes—that Vivint Solar utilizes UCC-1 Financing Statements which lead reasonable
               8    consumers to believe there is a lien on their homes. These filings identify consumers as
               9    “debtors”—a deliberate tactic aimed at scaring consumers and which also deters
             10     prospective home buyers. Consequently, consumers are trapped. Either they must give in
             11     and pay Vivint Solar extortionate prices to buy out their contracts or have the Solar
             12     Systems removed, or reduce the selling price of their homes to accommodate buyers that
             13     do not want the Solar Systems.
             14           7.     Vivint Solar admits its stranglehold over customers to investors: “When
             15     customers decide to move or sell the home prior to the end of their contract term, the
             16     customer contracts allow our customers to transfer their obligations to the new home
             17     buyer. If the home buyer does not wish to assume the customer’s obligations, the contract
             18     allows us to require the customer to purchase the system.” 1 In this way, Vivint Solar’s
             19     business operates as equal parts hostage situation and pyramid scheme.
             20           8.     Therein lies the PPAs’ fatal flaw. Contrary to Vivint Solar’s representations,
             21     the PPAs contain onerous terms regarding early termination or transfer of the agreement.
             22     Specifically, the contracts contain “buy out payments,” “prepayment prices,” and “default
             23     payments” that consumers will be required to pay in the event of early termination of their
             24     contract (collectively, “termination fees”). These termination fees generate substantial
             25     revenues and profits for Vivint Solar, but pose grave financial danger to consumers.
             26
             27     1
                     Vivint Solar 2018 Annual Report, at p. 2 (emphasis added), available online at
             28     https://s2.q4cdn.com/820306591/files/doc_financials/2018/annual/Vivint_Solar_2018_A
                    nnual_Report.pdf.
  MATERN LAW
    GROUP, PC
                                                                -2-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 4 of 29




               1          9.     The termination fees constitute unlawful penalties that are void and
               2    unenforceable under California Civil Code section 1671; unlawful and unfair under
               3    California’s Unfair Competition Law, Business & Professions Code section 17200, et seq.
               4    (“UCL”); and unconscionable under California’s Consumers Legal Remedies Act
               5    (“CLRA”), Civil Code section 1750, et seq.
               6          10.    Moreover, Vivint Solar violated the California Translation Act, Civil Code
               7    section 1632(b)(1), by failing to provide PPAs and contract cancellation notices in the
               8    language in which they were negotiated and which otherwise comply with these statutory
               9    requirements.
             10           11.    Plaintiffs therefore seek relief from this Court including to (a) permanently
             11     enjoin Vivint Solar from collecting the termination fees and from using unlawful
             12     liquidated damages provisions in its agreements, (b) provide all Class Members the
             13     opportunity to rescind their agreements, and (c) provide all members of the Translation
             14     Class with restitution, damages and all other relief available under Civil Code § 1780 and
             15     Business and Professions Code § 17203.
             16                                 JURISDICTION AND VENUE
             17           12.    This Court has subject matter jurisdiction in this action because Defendants
             18     entered into PPAs for Solar Systems with Plaintiffs and other Class members in Contra
             19     Costa County and throughout the Northern District of California. Further, Plaintiffs
             20     complaint is not subject to arbitration under Blair v. Rent-A-Ctr., Inc., 928 F.3d 819 (9th
             21     Cir. 2019) (upholding California’s McGill rule) because it seeks public injunctive relief.
             22           13.    Plaintiffs’ claims arise under 42 U.S.C. section 1981, and this Court has
             23     jurisdiction of this matter under 28 U.S.C. sections 1331 and 1343.
             24           14.    Venue is proper in this district pursuant to 28 U.S.C. section 1391 because a
             25     substantial part of the unlawful conduct alleged in this Complaint occurred in this district.
             26                                             PARTIES
             27           A.     Plaintiffs
             28           15.    Plaintiff Gerrie Dekker is a California citizen and resident domiciled in

  MATERN LAW
    GROUP, PC
                                                                 -3-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                            Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 5 of 29




               1    Antioch, California. Dekker entered into a PPA in September 2012. She was a PG&E
               2    CARE program participant at the time. In 2017, after discovering that she was improperly
               3    billed while her Solar System was offline for roughly two years, Ms. Dekker requested
               4    removal of the system, but Vivint Solar demanded approximately $40,000.
               5            16.   Plaintiff Karen Barajas, as executor of the estate of Thompson Bryson, is a
               6    California citizen and resident domiciled in Oroville, California. Mr. Bryson entered into
               7    a 20-year PPA in February 2016 when he was terminally ill and visibly ailing. He was a
               8    PG&E CARE program participant at the time. In July 2017, Mr. Bryson died. Following
               9    his death, his daughter, Plaintiff Barajas, prepared the property for sale and learned that
             10     the Solar System was a significant impediment. Vivint Solar denied Plaintiff Barajas’
             11     request to rescind the contract—demanding instead that Plaintiff Barajas “buy out” the
             12     contract and threatening to put a lien on the property. Ultimately, Plaintiff Barajas was left
             13     with no viable choice but to pay $21,000 to buy out the contract. During this time, the
             14     estate expended time and financial resources to its damage as a direct result of the delayed
             15     sale.
             16             17.   Plaintiff Marlene Rogers is a California citizen and resident domiciled in
             17     Lake Elsinore, California. Ms. Rogers entered into a Residential Solar Power Purchase
             18     Agreement on or about October 07, 2016, after Vivint Solar represented that the Solar
             19     System would be 100% transferable to a new home, that excess panels would be removed
             20     at no cost to the consumer, and the transfer process would be “quick and easy.” Ms. Rogers
             21     saw none of the terms in writing at the time of purchase. Rather, the entire transaction took
             22     place on the sales representative’s electronic tablet with no opportunity for Ms. Rogers to
             23     review or negotiate the terms, print a hard copy, or otherwise verify the oral
             24     representations. When Ms. Rogers attempted to sell her home, the title company informed
             25     her that Vivint Solar had put a lien on her property. Ms. Rogers contacted the company to
             26     complain and was informed that a buyout of the Solar System would have to wait until the
             27     sixth anniversary of the agreement and would cost upwards of $23,000. Ms. Rogers is
             28     unable to sell her house for fair market value because buyers are wary of Vivint Solar and

  MATERN LAW
    GROUP, PC
                                                                 -4-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                               FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 6 of 29




               1    she remains financially burdened and entangled by the agreement’s unconscionable terms.
               2          18.    Plaintiff Daniel Thompson is a California citizen and resident domiciled in
               3    Clovis, California. Relying on Vivint Solar’s representation that he would only pay for the
               4    power he used, Mr. Thompson entered into a PPA in August 2014. Thompson was not
               5    given an opportunity to review the agreement’s terms. Mr. Thompson attempted to rescind
               6    the contract after receiving bills from PG&E as well as Vivint Solar, but Vivint Solar
               7    refused. Mr. Thompson is now stuck with a Solar System that he does not want, and he is
               8    financially burdened and entangled by the agreement’s unconscionable terms.
               9          19.    Plaintiff Jae Chong is a California citizen and resident domiciled in Lake
             10     Elsinore, California. Mr. Chong entered into a PPA in August 2016 with no opportunity
             11     to review or negotiate the terms, print a hard copy, or otherwise verify the oral
             12     representations as the entire transaction took place on the sales representative’s tablet. Mr.
             13     Chong later attempted to rescind the contract, but Vivint Solar refused. Instead, Vivint
             14     Solar demanded an exorbitant amount of money to buy out the contract. Mr. Chong is now
             15     stuck with a Solar System that he does not want, and he is unable to sell his house for fair
             16     market value because buyers are wary of Vivint Solar.
             17           20.    Plaintiff Marci Hulsey is a California citizen and resident domiciled in
             18     Madera, California. Relying on Vivint Solar’s representation that consumers only pay for
             19     the power that they use, Ms. Hulsey entered into a PPA in February 2014. The entire
             20     transaction took place on the sales representative’s tablet, with no opportunity to review
             21     or negotiate the terms, print a hard copy, or otherwise verify the oral representations. After
             22     receiving unexpectedly high bills and learning that Vivint Solar charged for all power
             23     produced by the panels, Ms. Hulsey requested cancellation of the contract. However, the
             24     only way out, she was told, was to buy the panels outright–a very expensive proposition.
             25     Plaintiff Hulsey is now stuck with a Solar System that she does not want, and she is
             26     financially burdened and entangled by the agreement’s unconscionable terms.
             27           21.    Plaintiff Cindy Piini is a California citizen and resident domiciled in Lake
             28     Elsinore, California. Piini entered into a Residential Solar Power Purchase Agreement in

  MATERN LAW
    GROUP, PC
                                                                 -5-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                               FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 7 of 29




               1    September 2016, and the entire transaction took place on the sales representative’s tablet,
               2    with no opportunity to review or negotiate the terms, print a hard copy, or otherwise verify
               3    the oral representations. Following an eight-month installation process, and after realizing
               4    the true nature of the Solar System, Ms. Piini attempted to cancel her contract. However,
               5    Vivint Solar was nonresponsive when she called or texted to complain. Ms. Piini is now
               6    saddled with a Solar System that she does not want and financially burdened with the
               7    potential fees to cancel the contract.
               8          22.    Plaintiff Phyllis Runyon is a California citizen and resident domiciled in
               9    Stockton, California. In June 2017, Clint Williams (badge no. 94791), a Vivint Solar sales
             10     representative, came to her home offering a “free” Solar System and promising she would
             11     only pay for what she uses. During that first meeting, Williams advised Plaintiff Runyon
             12     to replace her roof prior to installation, which she did with his assurances that it was
             13
                    necessary and would not slow down installation. Months later, after several occasions
             14
                    during which Vivint Solar employees were discovered on her property without prior
             15
                    notice, in or around December 2017, Williams presented Plaintiff Runyon with an
             16
                    electronic tablet and instructed her to sign what was actually a PPA without allowing her
             17
                    to see the terms. Despite Plaintiff Runyon’s requests, she was not given a copy of the PPA
             18
                    until September 2018—long after cancellation would have been possible. By that time,
             19
                    Plaintiff Runyon had received her first billing statements and was stunned at the increase.
             20
             21     After getting the run-around from customer service, Plaintiff Runyon discovered on her

             22     own that Vivint Solar had represented to PG&E that the Solar System usage was 13,000

             23     kWh, when in fact it was only 9,700. Furthermore, Plaintiff Runyon’s Solar System
             24     consists of 39 panels on her roughly 1600 square-foot home, whereas her neighbor’s 2100
             25     square-foot home only has 19 panels, resulting in excessive monthly charges from Vivint
             26     Solar’s over-installation.
             27           23.    Plaintiff Gennie Hilliard is a California citizen and resident currently
             28     domiciled in Imperial, California. Ms. Hilliard entered into a PPA in or around August

  MATERN LAW
    GROUP, PC
                                                                -6-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 8 of 29




               1    2013. When the Solar System did not deliver as promised, Ms. Hilliard attempted to have
               2    it removed. Eventually, Ms. Hilliard had to sell her house due to a work relocation, and
               3    she was forced to pay Vivint Solar’s buyout fees in the amount of $17,491 because the
               4    home buyers did not want the Solar System. During this process, Vivint Supervisor Dallin
               5    West admitted to Plaintiff’s husband that many sales representatives had been misleading
               6    consumers regarding the ability to transfer or remove the Solar System.
               7          24.    Plaintiff Juan Bautista is a California citizen and resident domiciled in
               8    Moorpark, California. He is a native Spanish speaker with virtually no proficiency in
               9    English. In or around July 2014, a Vivint Solar sales representative came to his house. The
             10     sales representative spoke Spanish very well and conducted all negotiations in Spanish.
             11     Specifically, he told Plaintiff the Solar System was “totally free for 20 years” and lured
             12
                    him into signing the PPA. Knowing that Plaintiff Bautista could not understand the PPA,
             13
                    the Vivint Solar representative made certain to highlight the “0”—circling the pen
             14
                    multiple times—to deceive Plaintiff Bautista and induce his signature. Plaintiff Bautista
             15
                    was not given a Spanish language version of the PPA or the cancellation notice, nor was
             16
                    a translated explanation offered, at the time of signing. Notwithstanding the lack of
             17
                    enforceable agreement, Vivint Solar continued to bill Plaintiff Bautista exorbitant sums
             18
                    for the power generated by his system, and seeking to hold him in default. In 2018,
             19
             20     Plaintiff Bautista received a bill from Vivint Solar for more than $2,000, with a threat that

             21     failure to pay within 30 days would increase the debt to nearly $18,000. In 2019, Plaintiff

             22     Bautista received correspondence from Vivint Solar, threatening to hold him liable for
             23     $22, 946.99 plus the costs of removal, court costs, and “applicable taxes.”
             24           B.     Defendants
             25           25.    Defendant Vivint Solar, Inc. is a limited liability corporation formed under
             26     the laws of Delaware. Vivint Solar, Inc.’s principal office is located at 3301 North
             27     Thanksgiving Way, Suite 500, Lehi, Utah 84043. According to its filings with the
             28     Securities and Exchange Commission (“SEC”), Vivint Solar, Inc. operates through its

  MATERN LAW
    GROUP, PC
                                                                 -7-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 9 of 29




               1    subsidiaries, including Vivint Solar Holdings, Inc., which in turn own “subsidiaries and
               2    other entities related to various solar energy system financing vehicles.” It conducts
               3    business throughout California, and is engaged in the business of leasing, servicing, and
               4    maintaining Solar Systems.
               5          26.      Defendant Vivint Solar Holdings, Inc. (“Vivint Holdings”) is a wholly-
               6    owned subsidiary of Vivint Solar, Inc., and, according to SEC filings, wholly or partially
               7    owns subsidiaries and other entities related to various solar energy system financing
               8    vehicles. One of these subsidiaries is Vivint Solar Developer, LLC, through which Vivint
               9    Holdings conducts business throughout California.
             10           27.      Defendant Vivint Solar Developer, LLC (“Vivint Developer”) is a limited
             11     liability corporation formed under the laws of Delaware. It is managed by Vivint Solar,
             12     Inc. and its principal office is located at 1800 West Ashton Blvd., Lehi, Utah 84043. Vivint
             13     Developer conducts business, and maintains permits in municipalities, throughout
             14     California. Vivint Developer sells, services, and otherwise maintains the Solar Systems
             15     and/or the power generated by the Solar Systems.
             16           28.      Defendant Vivint Solar Provider, LLC (“Vivint Provider”) is a limited
             17     liability corporation formed under the laws of Delaware and a wholly-owned subsidiary
             18     of Vivint Solar, Inc. On information and belief, Vivint Provider provides administrative,
             19     collection and other management services for various Vivint Solar financing subsidiaries.
             20           29.      The true names and capacities of DOES 1 through 50, inclusive, are unknown
             21     to Plaintiffs at this time, and Plaintiffs therefore sue such DOE Defendants under fictitious
             22     names. Plaintiffs are informed and believe, and thereon allege, that each Defendant
             23     designated as a DOE is in some manner highly responsible for the occurrences alleged
             24     herein, and that Plaintiffs and the class members’ injuries and damages, as alleged herein,
             25     were proximately caused by the conduct of such DOE Defendants. Plaintiffs will seek
             26     leave of the court to amend this Complaint to allege their true names and capacities when
             27     ascertained.
             28           30.      Plaintiffs are informed and believe, and thereon allege, that the conduct,

  MATERN LAW
    GROUP, PC
                                                                 -8-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 10 of 29




               1    actions, and omissions described herein were willful, known, and intended to violate law,
               2    and that officers, directors, and managing agents of Defendants, and each of them,
               3    approved, ratified, and directed the conduct in order to unjustly enrich themselves at the
               4    expense of consumers.
               5          31.     At all relevant times, Defendants participated in the acts described herein
               6    and, each of them, were the agents, servants, and employees of each and every one of the
               7    other Defendants, as well as the agents of all Defendants, and at all times herein
               8    mentioned, were acting within the course and scope of said agency and employment.
               9          32.     At all relevant times, Defendants, and each of them, were members of, and
             10     engaged in, a joint venture, partnership, and common enterprise, and acted within the
             11     course of, scope of, and in pursuance of said joint venture, partnership, and common
             12     enterprise.
             13           33.     At all relevant times, the acts and omissions of various Defendants, and each
             14     of them, agreed with or contributed to the various acts and omissions of each and every
             15     one of the other Defendants in proximately causing the complaints, injuries, and damages
             16     alleged herein.
             17           34.     At all relevant times, Defendants, and each of them, approved of, condoned,
             18     or otherwise ratified each and every one of the acts or omissions described herein, or aided
             19     and abetted the acts and omissions of each and every one of the other Defendants, thereby
             20     proximately causing the damages as herein alleged.
             21                                   FACTUAL ALLEGATIONS
             22           A.      Vivint Solar’s Residential Solar Power Purchase Agreement
             23           35.     The PPA is a standardized 20-year contract prepared by Vivint Solar, and its
             24     terms and conditions are not subject to negotiation. As such, Vivint Solar enjoys a superior
             25     bargaining position and uses that position to trap consumers in these contracts of adhesion.
             26           36.     Under the PPA, Vivint Solar receives income from the sale of electricity,
             27     along with tax credits and incentives.
             28           37.     The only mention of credits, rebates, allowances, tax benefits, or certificates

  MATERN LAW
    GROUP, PC
                                                                 -9-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 11 of 29




               1    is in a single paragraph wherein the consumer purportedly disclaims any credits, rebates,
               2    incentives, allowances, or certificates that are attributed, allocated, or related to the Solar
               3    System, the energy, or environmental attributes thereof, to Vivint Solar.
               4          38.    Vivint Solar agrees to “complete all required inspections” in one paragraph
               5    and then in a subsequent paragraph obligates the consumer to represent, warrant, and agree
               6    that their “roof is in good condition and repair, without material defects,” and is sufficient
               7    for installation of the Solar System.
               8          39.    Contrary to what Vivint Solar promises in sales pitches, advertising, and
               9    marketing materials, the PPA includes a unilateral authorization for Vivint Solar to “make
             10     filings and recordings with relevant governmental authorities as may be necessary to
             11     provide notice of and to take security interest” in Solar Systems. This includes financing
             12     statements and fixture filings.
             13           40.    Vivint Solar controls the act of signing the PPA. In recent years, it has utilized
             14     an electronic signature on an electronic tablet, which method substantially affects and
             15     frustrates consumers’ ability to review and understand the terms of agreement. Consumers
             16     are not given physical copies of the PPA at the time of signing, nor do sales managers
             17     review the terms with them on the electronic tablets, nor are they given two physical copies
             18     of the Notice of Cancellation.
             19           41.    Vivint Solar’s supervisors, officers, or managers train sales representatives
             20     not to scroll through every page of the PPA at the time of execution.
             21           42.    Vivint Solar’s supervisors, officers, or managers train sales representatives
             22     to cursorily and deceptively describe arbitration as “faster and cheaper” than the courts
             23     when prompting consumers to initial the arbitration provision.
             24           B.     Termination Fees
             25           43.    Plaintiffs and class members entered into iterations of Vivint Solar’s PPA
             26     which are substantially similar. With each iteration, Vivint Solar slightly modified the
             27     language regarding customer payments in the event that the customer moves or otherwise
             28     terminates the contract prior to the contract’s 20-year term. Each iteration of the contract

  MATERN LAW
    GROUP, PC
                                                                 -10-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                               FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 12 of 29




               1    requires defined payments from the consumer in the event of early termination. These
               2    defined payments all constitute unlawful liquidated damages under California law.
               3           44.    Plaintiff Hilliard’s contracts includes a termination fee related to sale of the
               4    property upon which the solar system is installed, which is subject to Vivint Solar’s
               5    unilateral determination: “[I]f we determine that Property Transferee is not adequately
               6    creditworthy to assume Your obligations under this Agreement, or Property Transferee
               7    refuses to assume Your Obligations under this Agreement, We may terminate this
               8    Agreement on written notice to You and You will be obligated to pay us an amount equal
               9    to Four Dollars ($4) per watt installed, subject to a reduction of five percent (5%) per
             10     year.” In addition, Plaintiff Hilliard’s contract includes the following termination fee if
             11     the agreement is cancelled or terminated for other reasons, other than due to a force
             12     majeure event or seller default: “The ‘Buy-Out Payment’ shall be an amount equal to
             13     Seven Dollars ($7) per watt installed, subject to a reduction of five percent (5%) per year.”
             14     (emphasis in original).
             15            45.    The PPAs of Plaintiffs Dekker, Thompson, Hulsey, and Bautista are nearly
             16     identical to Plaintiff Hilliard’s.
             17            46.    The newer iterations of PPAs of Plaintiffs Rogers, Chong, Piini, Runyon and
             18     Barajas include the following termination fee related to sale of the property upon which
             19     the solar system is installed: “The ‘Prepayment Price’ will be equal to the sum of the
             20     remaining monthly payments of the Energy Price (based on Our reasonable estimation of
             21     the energy to be produced) due to Us during the Term, discounted by five percent (5%).”
             22     (emphasis in original). They also include the following “Default Payment” termination
             23     fee: “an amount equal to the sum of: (1) the Prepayment Price, (2) any other amounts due
             24     and owing under this Agreement, including (without limitation) late fees, (3) Our fees and
             25     costs associated with removal of the System from Your Property, (4) loss of expected
             26     benefits from the System, including (without limitation) benefits and sources of revenue
             27     associated with the System Interests, and (5) Our other documented losses.”
             28            47.    Vivint Solar imposed or threatened to impose these termination fees on

  MATERN LAW
    GROUP, PC
                                                                 -11-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                               FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 13 of 29




               1    Plaintiffs and members of the proposed class. Vivint Solar collected significant revenues
               2    from imposing these termination fees on Plaintiffs and members of the proposed class.
               3          48.      It is neither impracticable nor extremely difficult to calculate the purported
               4    damages, if any, that Vivint Solar claims to suffer as a result of Plaintiffs’ termination of
               5    their contracts. The termination fees provided for in the Solar System contracts are not a
               6    reasonable measure or approximation of such damages and do not provide fair average
               7    compensation for any damages. Moreover, the termination fees are unreasonable and
               8    unconscionable. On information and belief, Vivint Solar did not conduct a reasonable
               9    inquiry to calculate fair average compensation for losses, if any, that it incurs, would incur,
             10     or has incurred by virtue of any customer terminations. The termination fees were not
             11     negotiated or discussed with Plaintiffs or the members of the proposed class.
             12           49.      The termination fees imposed by Vivint Solar are unconscionable, void, and
             13     unenforceable under Civil Code sections 1670.5, 1671(b), and 1671(d), constitute an
             14     unlawful, unfair, and deceptive practice under the UCL, and violate the CLRA, including
             15     without limitation Civil Code sections 1770(a)(14) and 1770(a)(19).
             16           C.       Vivint’s Door-to-Door Sales Model
             17           50.      Vivint Solar “primarily uses a direct-to-home sales model.”2 Employees or
             18     independent contractors, often called “sales managers,” work on a commission basis,
             19     thereby incentivizing aggressive tactics as they go door-to-door in pursuit of the next sale.
             20     These deceptive, high-pressure tactics are aimed at inducing consumers into signing PPAs.
             21           51.      Vivint Solar has also recently “begun compensating based on system size”—
             22     thereby incentivizing over-installation.3
             23           52.      On its website, Vivint Solar describes a “simple, painless, and free” process
             24     from beginning to end, including consultation, design, permitting, installation, and
             25     activation.4
             26
             27     2
                      Id. at p. 39 (last visited on October 28, 2019)
             28
                    3
                      Id. at 14. (last visited on October 28, 2019)
                    4
                      https://www.vivintsolar.com/solar-made-simple (last visited on October 28, 2019).
  MATERN LAW
    GROUP, PC
                                                                 -12-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                               FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                            Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 14 of 29




               1           53.     Vivint Solar’s “Residential Customer Operations Manual” directs sales
               2    managers to target “qualifying homes,” deliver a “Solar Renewable Energy Presentation,”
               3    explain the “Customer Agreement,” and describe local success stories. The Operations
               4    Manual further directs sales managers to introduce himself and the company by presenting
               5    his company badge and door-to-door sales license.
               6           54.     From the highest levels of the company, sales managers are directed and
               7    incentivized to deliver pitches that go far beyond what is stated on the website and the
               8    Operations Manual. For example, the sales model permits and encourages overstating
               9    energy cost savings. Specifically, sales managers represent that consumers will enjoy
             10     significant savings off current utility bills and much lower rates than competitors. Vivint
             11     Solar urges consumers to “lock in [an] energy rate for the next 20 years” by “simply paying
             12     a low, predetermined price for every kilowatt-hour your solar panels generate.”
             13            55.     Vivint Solar’s supervisors, officers, or managers train sales representatives
             14     to target low and fixed-income individuals, such as those on public assistance programs
             15     like the California Alternate Rates for Energy (CARE) Program, non-native English
             16     speakers, and active duty military.
             17            D.      Vivint Solar’s False and Deceptive Representations
             18            56.     Vivint Solar’s supervisors, officers, or managers train sales representatives
             19     to misrepresent energy savings to potential customers by omitting or distorting key details
             20     of utility bills.
             21            57.     For example, Vivint Solar requires sales managers to inform consumers that
             22
                    their energy rate will not increase by more than 2.9% each year, which suggests they may
             23
                    see smaller increase or none at all, when, in fact, their power rate will increase by 2.9%
             24
                    each year.
             25
                           58.     Vivint Solar further deceives consumers by promising them that, if they ever
             26
                    sell their home, the company will remove the Solar System for no charge and cancel the
             27
                    contract.
             28
                           59.     Vivint Solar permits and encourages sales managers to deceive consumers
  MATERN LAW
    GROUP, PC
                                                                 -13-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 15 of 29




               1    into thinking a Solar System is a significant home upgrade, will increase the home’s value,
               2    and will make the home easier to sell. The truth is exactly the opposite.
               3          60.    Vivint Solar’s sales model permits sales managers to conceal or omit material
               4    facts, including, but not limited to the following:
               5                 a. Upon entering into a PPA, Vivint Solar will file a UCC Statement or a
               6                    fixture filing in their home’s real property records identifying the
               7                    consumer as a “debtor,” thereby clouding the title;
               8                 b. Vivint Solar, not the consumer, will receive all credits, rebates, incentives,
               9                    allowances, tax benefits, or certificates related to the Solar System;
             10
                                 c. Any credits, rebates, incentives, allowances, tax benefits, or certificates
             11
                                    Vivint Solar receives will never be credited against the price of the Solar
             12
                                    System.
             13
                          61.    In California, Vivint Solar Vice President of Sales, Jordan Williams, was
             14
                    asked by an ABC 10 interviewer whether the Solar System adds value to one’s home.
             15
                    “Yeah, it can,” calling it an “asset on top of your house that has to add value to it.”5
             16
                          62.    Vivint Solar publishes testimonials or commercials on a YouTube channel
             17
             18     that is available to the public. These videos make the following claims that reinforce its

             19     deceptive sales and marketing practices:

             20                  a. Vivint Solar “has delivered on all their promises…”6
             21                  b. “No-brainer…How could you walk away from it?...Bottom line is you’re
             22                     going to save some money.” 7
             23                  c. Claiming other solar companies had hidden costs in previous sales
             24                     pitches, but only Vivint had no costs. “They would be like our new energy
             25
             26
                    5
                      https://www.youtube.com/watch?v=eO61OhR9P6Y (last visited on April 4, 2019)
                    6
                      https://www.youtube.com/watch?v=ihK5wN_P898 (last visited on September 13,
             27     2018).
             28
                    7
                      https://www.youtube.com/watch?v=K7U7EQ8O_NA (last visited on November 20,
                    2019)
  MATERN LAW
    GROUP, PC
                                                                 -14-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                               FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 16 of 29




               1                     company” for 20 years. 8
               2                 d. “You don’t have all of the worries and you just pay them instead of your
               3                     local energy company… 9
               4                 e. How much will I save with a solar power system? “Bottom line: we charge
               5                     less than your current utility. Today, many of our customers are saving
               6
                                     10-30%...” 10
               7
                                 f. What if the person buying my home doesn’t want solar? Claiming homes
               8
                                     with solar sell faster than those without, monthly energy savings would
               9
                                     be an incentive for a purchaser. 11
             10
                                 g. GO™ by Vivint Solar Big Game Commercial: “Save 20-40% on your
             11
                                     power bill.” 12
             12
                          63.    Vivint Solar represents to consumers that a PPA is a superior option to
             13
                    purchasing electricity from a utility. On its website, Vivint Solar recently represented “No
             14
                    upfront cost, save up to 20%* on your utility rate.” 13 In giant font above the form to request
             15
                    a quote, it restated this “up to 20%*” savings language. At the bottom of the page, in
             16
                    barely legible font, it states, “On average, Vivint Solar customers across the United States
             17
                    save up to 20% with Vivint Solar’s PPAs and Leases relative to their current utility
             18
                    rates….” On a different page, it currently states, “Most Vivint Solar customers pay 20-
             19
             20
             21
             22     8
                      https://www.youtube.com/watch?v=RKdWiUeoAC0 (last visited on September 13,
             23     2018).
                    9
                      https://www.youtube.com/watch?v=Q1GEeUQn4bw (last visited on September 13,
             24     2018).
             25     10
                       https://www.youtube.com/watch?v=xr9qIiH_rR0 (last visited on September 13, 2018).
             26
                    11
                       https://www.youtube.com/watch?v=QehklH7Fe7o (last visited on September 13,
                    2018).
             27     12
                       https://www.youtube.com/watch?v=FxJIOwSfrBE (last visited on September 13,
             28     2018).
                    13
                       https://www.vivintsolar.com/solar-plans (last visited on September 13, 2018).
  MATERN LAW
    GROUP, PC
                                                                 -15-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                                FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 17 of 29




               1    30% less than their current utility rate, and they also get price protection.”14
               2          64.    Consumer complaints reveal widespread common violations that feature
               3    promises of significant savings and a pay-only-for-what-you-use appeal, but ultimately
               4    turn out to be false. Because Vivint Solar fails to provide consumers with hard copies of
               5    the PPAs, and by training sales managers to avoid discussing or providing an opportunity
               6    to review the terms at the time of execution, consumers are unable to ascertain that they
               7    are being lured into a trap.
               8          65.    In December 2017, the non-partisan consumer watchdog Campaign for
               9    Accountability released a report15 following a year-long investigation that concluded,
             10
                                 [P]romises of clean energy at reduced cost have proven
             11                  deceptive. Unscrupulous actors have exploited vulnerable
             12                  populations, preying on the elderly and those on fixed-incomes.
                                 Companies have misled consumers about the true costs of
             13                  installing solar panels, provided shoddy craftsmanship, and left
             14                  homeowners with higher utility costs, all while forcing them to
             15                  sign unconscionable contracts that leave little possibility of
                                 recourse.
             16
                          66.    In March 2018, the New Mexico Attorney General filed a 17-count complaint
             17
                    against Vivint Solar alleging fraud, deceptive business practices, and racketeering. 16
             18
                          67.    In October 2019, the New Jersey Division of Consumer Affairs announced
             19
                    that Vivint Solar agreed to pay roughly $122,000 in penalties, investigative costs, and
             20
                    legal fees following complaints from homeowners of misrepresented potential savings,
             21
             22
             23
             24     14
                       “Pay less for power TM ”, http://vintsolar.com/go-solar.html (last visited on September
             25     13, 2018).
             26
                    15
                       https://campaignforaccountability.org/work/what-consumer-complaints-reveal-about-
                    the-solar-industry/
             27     16
                       Art Raymond, New Mexico A.G. files fraud, racketeering suit against Vivint Solar,
             28     Deseret News, https://www.deseret.com/2018/3/9/20641469/new-mexico-a-g-files-
                    fraud-racketeering-suit-against-vivint-solar
  MATERN LAW
    GROUP, PC
                                                                 -16-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                               FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 18 of 29




               1    faulty installations, unlawfully obtained credit reports, and poor customer service. 17
               2    Acting Director of Consumer Affairs Paul R. Rodriguez said, “Vivint portrayed itself as
               3    an affordable alternative for New Jersey consumers looking to lower their energy bills,
               4    but sales reps allegedly misled consumers about solar energy contracts and failed to
               5    provide essential information that would have allowed consumers to make informed
               6    decisions.” Additionally, Vivint Solar agreed to train employees to not trick customers.
               7          E.    Vivint Solar’s Misrepresented Fixture Filings
               8          68.   On the first page of the PPA, under “Our Promises” and “Our Promises to
               9    You,” the PPA states, “We will not place a lien on Your Property.”
             10           69.   Then, buried in the agreement–where consumers are not allowed to look at
             11     the time of execution–the PPA contains the following statements:
             12
                                We will not place a lien on Your Property. You authorize Us to
             13                 make filings and recordings with relevant governmental
             14                 authorities as may be necessary to provide notice of and to take
                                security interest in Our ownership in the System and the System
             15                 Interests, and Our right to access Your Property, including
             16                 (without limitation) financing statements, UCC-1 financing
             17                 statements and fixture filings.

             18                 Notwithstanding the manner in which the System is attached to
             19                 Your Property, nor any fixture filing by Us, You and We
                                hereby agree that the System and the System Interests shall
             20                 remain Our sole personal property and shall not be deemed or
             21                 characterized as a “fixture” or any part of the “realty”, as those
                                terms may be defined by applicable law. It is further agreed that
             22
                                the installation of the System shall not be a repair, remodel,
             23                 alteration, conversion, modernization of, or addition to, Your
             24                 Property.
             25     (emphasis added).
             26           70.   “‘Fixture filing’ means the filing of a financing statement covering goods
             27     17
                      Jeff Goldman, Vivint Solar agrees to pay $122K fine over charges of deceptive door-
             28     to-door sales practices, NJ.com, https://www.nj.com/news/2019/10/vivint-solar-agrees-
                    to-pay-122k-fine-over-charges-of-deceptive-door-to-door-sales-practices.html
  MATERN LAW
    GROUP, PC
                                                               -17-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 19 of 29




               1    that are or are to become fixtures … The term includes the filing of a financing statement
               2    covering goods of a transmitting utility which are or are to become fixtures.” Cal. Com.
               3    Code section 9102(40).
               4          71.    “‘Fixtures’    means      goods      that    have   become     so    related   to
               5    particular real property that an interest in them arises under real property law.” Cal. Com.
               6    Code section 9102(41).
               7          72.    Contrary to its representations to consumers, the fixture filings by Vivint
               8    Solar are effectively liens because they identify the consumer as a “debtor” and Vivint
               9    Solar as a “secured party.” The effect of these filings is the clouding of title, which delays,
             10     interferes with, or precludes the sale or refinancing of real property. Vivint Solar’s written
             11     and oral representations assure consumers that the Solar Systems will not affect the
             12     transfer of their real property, but rather boost property values and otherwise render real
             13     property more attractive to prospective buyers.
             14           73.    Consumers are typically unaware of these filings until and unless they seek
             15     to refinance their mortgages or sell their homes. When they do, banks and title companies
             16     discover that the homeowner is identified as a “debtor” on the UCC filings that Vivint
             17     Solar filed with County Recorders. These false “debtor” and “secured party” designations,
             18     which imply the existence of a lien, are made despite the fact that consumers owe no debt
             19     to Vivint Solar.
             20                                CLASS ACTION ALLEGATIONS
             21           74.    Plaintiffs bring this lawsuit as a class action on their own behalf and on behalf
             22     of all other persons similarly situated as members of the proposed Class, pursuant
             23     to Federal Rules of Civil Procedure 23(a) and (b)(3), and/or (b)(1), (b)(2), and/or (c)(4).
             24     This action satisfies the numerosity, commonality, typicality, adequacy, predominance,
             25     and superiority requirements of those provisions.
             26           75.    The proposed California Class is defined as follows:
             27
                                 All persons in California who entered into a Residential Solar
             28                  Power Purchase Agreement with Vivint Solar.

  MATERN LAW
    GROUP, PC
                                                                   -18-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                                  FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 20 of 29




               1
               2          76.    The proposed UCL Translation Class is defined as follows:

               3
                                 All persons in California who signed only an English-language
               4                 Residential Solar Power Purchase Agreement with Vivint Solar
               5                 after negotiations were conducted in a language other than
                                 English.
               6
               7          77.    Excluded from the Classes are: (A) Defendants, any entity or division in
               8    which Defendants have a controlling interest, and their legal representatives, officers,
               9    directors, assigns, and successors; (B) the Judge to whom this case is assigned and the
             10     Judge's staff; and (C) anyone employed by counsel in this action. Plaintiffs reserve the
             11     right to amend the Class definitions if discovery and further investigation reveal that any
             12     Class should be expanded, divided into additional subclasses, or modified in another way.
             13           A.     Numerosity and Ascertainability
             14           78.    While the exact number of Class members is uncertain, the size of the Classes
             15     can be estimated with reasonable precision, and the number is great enough that joinder is
             16     impracticable.
             17           79.    As of December 31, 2018, Vivint Solar reported that it had installed Solar
             18     Systems at approximately 154,600 homes nationwide, with approximately 34% of their
             19     cumulative megawatts located in California. 18 Accordingly, the number of Class members
             20     is likely in the tens of thousands, and the disposition the Class members' claims in a single
             21     action will provide substantial benefits to all parties and to the Court. Class members are
             22     readily identifiable from information and records in possession, custody, or control of
             23     Defendants and Class members.
             24           B.     Typicality
             25           80.    The claims of the representative Plaintiffs are typical of the claims of the
             26
             27     18

             28     https://s2.q4cdn.com/820306591/files/doc_financials/2018/annual/Vivint_Solar_2018_A
                    nnual_Report.pdf at pages 2, 17
  MATERN LAW
    GROUP, PC
                                                                -19-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 21 of 29




               1    Classes in that the representative Plaintiffs, like all Class members, entered into a PPA
               2    with Defendants, who designed, manufactured, installed, operated, and maintained the
               3    Solar Systems. The representative Plaintiffs, like all Class members, were damaged by
               4    Defendants misconduct in that they have suffered actual damages as a result of their
               5    purchase of the Solar System and the imposition of Termination Fees. Furthermore, the
               6    factual bases of Defendants’ misconduct are common to all Plaintiffs and represent a
               7    common thread of misconduct resulting in injury to all Class members.
               8          C.     Adequate Representation
               9          81.    Plaintiffs are members of the Class and will fairly and adequately represent
             10     and protect the interests of the Class. Plaintiffs have retained counsel with substantial
             11     experience in prosecuting consumer class actions.
             12           82.    Plaintiffs and their counsel are committed to vigorously prosecuting this
             13     action on behalf of the Class and have the financial resources to do so. Neither Plaintiffs
             14     nor their counsel have interests adverse to those of the Class.
             15           D.     Predominance of Common Issues
             16           83.    There are numerous issues of law and fact common to Plaintiffs and Class
             17     members that predominate over any issue affecting only individual Class members.
             18     Resolving these common issues will advance resolution of the litigation as to all Class
             19     members. These common legal and factual issues include:
             20                  a. Whether Vivint Solar’s Termination Fees are illegal, void and
             21                     unenforceable contractual penalties pursuant to Cal. Civil Code. section
             22                     1671(d);
             23                  b. Whether Vivint Solar’s damages, if any, are extremely difficult or
             24                     impracticable to determine when consumers terminate their PPA;
             25                  c. Whether Vivint Solar conducted a reasonable endeavor, prior to imposing
             26                     the Termination Fees or including them in the PPA, to fix fair average
             27                     compensation for losses, if any, that it suffers when customers terminate
             28                     their contract;

  MATERN LAW
    GROUP, PC
                                                                -20-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 22 of 29




               1                   d. Whether Vivint Solar’s Termination Fees are unconscionable;
               2                   e. Whether Vivint Solar’s Termination Fees violate the UCL;
               3                   f. Whether Vivint Solar’s Termination Fees violate the CLRA;
               4                   g. Whether negotiations for the Solar System were conducted in a language
               5                      other than English and whether Vivint Solar failed to provide translations
               6                      of the PPA in the language of negotiation;
               7                   h. Whether Vivint Solar violated the California Translation Act, Civil Code
               8                      section 1632;
               9                   i. Whether Plaintiffs and Class members are entitled to declaratory relief;
             10                    j. Whether Plaintiffs and Class members are entitled to equitable relief,
             11                       including, but not limited to, a preliminary or permanent injunction; and
             12                    k. Whether Plaintiffs and Class members are entitled to an award of
             13                       reasonably attorneys’ fees and costs.
             14           E.       Superiority
             15           84.      Plaintiffs and Class members have suffered, and will continue to suffer, harm
             16     as a result of Defendants’ uniformly unlawful and wrongful conduct. A class action is
             17     superior to other available methods for the fair and efficient adjudication of this
             18     controversy.
             19           85.      Without a class action, many, if not most, Class members would likely find
             20     the cost of litigating their claims prohibitively high and would have no effective remedy
             21     at law. Because of the modest size of individual Class members’ claims, it is likely that
             22     few, if any, Class members could afford to seek legal redress for Defendants’ misconduct.
             23     Absent a class action, Class members' damages will go uncompensated, and Defendants’
             24     misconduct and ill-gotten gains will persist and go unpunished.
             25           86.      Class treatment of common questions of law and fact would also be a superior
             26     method to multiple individual actions or piecemeal litigation in that class treatment will
             27     conserve the resources of the courts and the litigants, and will promote consistency and
             28     efficiency of adjudication.

  MATERN LAW
    GROUP, PC
                                                                 -21-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 23 of 29




               1           87.    Defendants have acted uniformly manner with respect to the Plaintiffs and
               2    Class members.
               3           88.    Class-wide declaratory, equitable, and injunctive relief is appropriate
               4    under Rule 23(b)(1) and/or (b)(2) because Defendants’ acts apply generally to the class,
               5    and inconsistent adjudications as to Defendants’ liability would establish incompatible
               6    standards and substantially impair or impede the ability of Class members to protect their
               7    interests. Class-wide relief assures fair, consistent, and equitable treatment and protection
               8    of all Class members, and uniformity and consistency in Defendants’ discharge of their
               9    duties to perform corrective action regarding the Solar Systems.
             10                                     FIRST CLAIM FOR RELIEF
             11                                     Unlawful Liquidated Damages
             12                                     Cal. Civil Code section 1671(d)
             13                                         (Injunctive relief only)
             14            89.    Plaintiffs re-allege the factual allegations in the preceding paragraphs above
             15     as if fully set forth herein.
             16            90.    Vivint Solar’s termination fees are impermissible liquidated damages
             17     provisions under California law. The termination fees themselves, the contractual
             18     provisions that provide for them and their imposition and collection by Vivint Solar violate
             19     Cal. Civil Code section 1671(d) and are unlawful, void, and unenforceable under that
             20     statute.
             21            91.    Civil Code section 1671(d) states that a contractual provision, in a contract
             22     for the retail purchase or rental of personal property or services primarily for the party’s
             23     personal, family, or household purposes, liquidating damages for the breach of contract,
             24     is void except that the parties to such contract may agree on an amount that shall be
             25     presumed to be the amount of the damage sustained by a breach thereof, when, from the
             26     nature of the cause, it would be impracticable or extremely difficult to fix that actual
             27     damage. The PPA is a contract for the rental of personal property or for services primarily
             28     for personal, family, or household use by Plaintiffs and members of the proposed class.

  MATERN LAW
    GROUP, PC
                                                                  -22-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                               FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 24 of 29




               1           92.    It would not be impracticable, nor would it be extremely difficult, to
               2    determine what, if any, damages Vivint Solar suffers due to termination of Plaintiffs and
               3    Class Members’ PPAs. The liquidated damages in the PPA do not reflect a reasonable
               4    endeavor by Vivint Solar to fix fair average compensation for any harm that Vivint Solar
               5    would suffer, may suffer, or has suffered, if any from, contract termination.
               6           93.    The PPA is a contract of adhesion drafted by Vivint Solar and provided on a
               7    “take it or leave it” basis with no opportunity for any prospective customers to negotiate
               8    any of the terms and conditions. The termination fees contained in these contracts are
               9    liquidated damages that fail to comply with the standards set forth in Civil Code section
             10     1671(d), and therefore constitutes impermissible contractual penalties.
             11            94.    Vivint Solar’s imposition and collection of termination fees from Plaintiffs
             12     and the members of the class violations, and at all relevant times has violated, section
             13     1671(d).
             14            95.    Plaintiffs and the members of the class have suffered an injury in fact
             15     resulting in the loss of money or property as a result of Vivint Solar’s unlawful collection
             16     of liquidated damages alleged herein. Pursuant to Civil Code section 1671(d), Plaintiffs
             17     seek an order of this Court preliminarily and permanently enjoining Vivint Solar from
             18     further enforcement and collection of termination fees as alleged herein.
             19                                     SECOND CLAIM FOR RELIEF
             20             Unfair Business Practices in Violation of the Unfair Competition Law
             21                            Cal. Bus. & Prof. Code sections 17200 et seq.
             22                                        (Injunctive relief only)
             23            96.    Plaintiffs re-allege the factual allegations of the preceding paragraphs above
             24     as if fully set forth herein.
             25            97.    Vivint Solar’s conduct constitutes an unfair business practice within the
             26     meaning of Bus. & Prof. Code sections 17200, et seq.
             27            98.    Vivint Solar violated the “unfair” prong of the UCL by requiring clients to
             28     enter into contracts of adhesion that include termination fees provisions, and by imposing

  MATERN LAW
    GROUP, PC
                                                                 -23-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 25 of 29




               1    and collecting the termination fees.
               2          99.    Vivint Solar’s practices with respect to termination fees violate the “unfair”
               3    prong of the UCL because the termination fees: (1) constitute unfair and wrongful
               4    penalties inconsistent with the language and policy of Civil Code section 1671; and (2)
               5    constitute unconscionable provisions, in violation of various laws and policies recognized
               6    by the California legislature and the California courts, including without limitation Civil
               7    Code section 1670.5 and the CLRA.
               8          100. Vivint Solar’s practices with respect to termination fees also violate the
               9    “unfair” prong of the UCL because the utility of the termination fees is significantly
             10     outweighed by the gravity of the harm that they impose on consumers. The termination
             11     fees have limited or no utility as compared with alternatives that would more fairly
             12     measure the harm, if any, incurred by Vivint Solar when a client terminates their contract.
             13     The gravity of the harm that the termination fees impose on consumers is substantial in
             14     that they exceed the actual amount of harm, if any, incurred by Vivint Solar. Through their
             15     imposition and collection of the termination fees, Vivint Solar has been massively and
             16     unjustly enriched. Vivint Solar’s termination fees also violate the “unfair” prong of the
             17     UCL because their inclusion in the PPA, imposition, and collection are and at all relevant
             18     times have been, oppressive, unscrupulous, or substantially injurious to customers.
             19           101. Vivint Solar’s practices with respect to termination fees also violate the
             20     “unfair” program of the UCL because the termination fees, the provisions of the PPA
             21     imposing the termination fees, and Vivint Solar’s enforcement of them through the
             22     imposition and collection of the termination fees causes substantial harm that is not
             23     outweighed by countervailing benefits to consumers or competition, and consumers could
             24     not reasonably have avoided the harm.
             25           102. Vivint Solar also violates the “unfair” prong of the UCL by conducting
             26     negotiations in a language other than English and failing to provide a translation of the
             27     language of negotiation as required by the California Translation Act, Cal. Civil Code §
             28     1632. Plaintiff Bautista is a native Spanish speaker with virtually no proficiency in

  MATERN LAW
    GROUP, PC
                                                               -24-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 26 of 29




               1    English. He was targeted by a Vivint Solar sales representative who spoke Spanish very
               2    well and conducted all negotiations in Spanish, but who did not provide Mr. Bautista with
               3    a Spanish translation of the PPA and contract cancellation notice, as required by California
               4    Civil Code section 1689.5, et seq. Accordingly, the PPA and cancellation notice, both of
               5    which are agreements covered under the California Translation Act, Civil Code section
               6    1632(b)(1), were not prepared or provided in a language understandable by Plaintiff
               7    Bautista. Plaintiffs allege that this unfair practice is common to the UCL Translation Class.
               8           103. Plaintiffs and Class Members have suffered an injury in fact resulting in the
               9    loss of money or property as a result of having paid the termination fees.
             10            104. Pursuant to Bus. & Prof. Code section 17203, Plaintiffs seek an order of this
             11     Court permanently enjoining Vivint Solar from continuing to engage in their unfair and
             12     unlawful conduct as alleged herein.
             13                                     THIRD CAUSE OF ACTION
             14                   Violation of the California Consumers Legal Remedies Act
             15                                 Cal. Civil Code sections 1750 et seq.
             16                                       (Injunctive relief only)
             17            105. Plaintiffs re-allege the factual allegations of the preceding paragraphs above
             18     as if fully set forth herein.
             19            106. Vivint Solar has engaged in deceptive practices, unlawful methods of
             20     competition or unfair acts as defined by Civil Code section 1750, et seq., to the detriment
             21     of Plaintiffs and members of the proposed California subclass. Plaintiffs and members of
             22     the California subclass have suffered harm as a proximate result of the violations of law
             23     and wrongful conduct of Vivint Solar alleged herein.
             24            107. Vivint Solar intentionally, knowingly, and unlawfully perpetrated harm upon
             25     Plaintiffs and members of the California subclass by inserting unconscionable,
             26     unenforceable, and illegal provisions in their PPA in violation of Civil Code section
             27     1770(a)(19), and by enforcing those provisions. By inserting unconscionable,
             28     unenforceable, and void termination fees in the PPA, and then enforcing those termination

  MATERN LAW
    GROUP, PC
                                                                -25-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 27 of 29




               1    fees, Vivint Solar also violated Cal. Civil Code section 1770(a)(14), which prohibits them
               2    from representing that a transaction confers or involves rights, remedies, or obligations
               3    which it does not have or involve, or which are prohibited by law.
               4          108. Vivint Solar’s policy and practice with respect to their inclusion of
               5    termination fees in the PPA and their collection of termination fees is unlawful, unethical,
               6    oppressive, fraudulent, and malicious. The gravity of harm to all consumers from Vivint
               7    Solar’s policies and practices far outweighs any purported utility those policies and
               8    practices have.
               9          109. Plaintiffs and Class Members suffered harm as a proximate result of the
             10     violations of law and wrongful conduct of Vivint Solar alleged herein and will continue
             11     to suffer such harm if Vivint Solar’s illegal practices are not abated.
             12           110. Under Cal. Civil Code section 1780(a)(2) and 1780(a)(5), Plaintiffs and Class
             13     Members seek injunctive and equitable relief, and any other relief that Court deems
             14     proper, for Vivint Solar’s violations of the CLRA. Plaintiffs have mailed an appropriate
             15     demand letter consistent with Cal. Civil Code section 1782(a) and Vivint Solar failed to
             16     take corrective action within 30 days of receipt of the demand letter.
             17                                      PRAYER FOR RELIEF
             18           WHEREFORE, Plaintiffs, individually and on behalf of the Class, request that the
             19     Court order the following relief and enter judgment against Defendants as follows:
             20           A.     Enjoining Defendants from further enforcement and collection of the
             21                  termination fees;
             22           B.     Declaring that Defendants’ sales practices are unfair and lawful, thereby
             23                  rendering all PPAs unconscionable;
             24           C.     Declaring that this action is a proper class action, certifying the Class,
             25                  designating Plaintiffs as representatives of the Class, and appointing
             26                  Plaintiffs' attorneys as Class Counsel;
             27           D.     Enjoining Defendants from continuing the unfair business practices alleged
             28                  herein, including those that violate California Civil Code section 1632(b),

  MATERN LAW
    GROUP, PC
                                                                -26-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                                FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                         Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 28 of 29




               1              requiring Defendants to submit to independent audits of its sales and energy
               2              tracking practices, or otherwise eliminate unfair business practices;
               3         E.   Ordering Defendants to pay an award of reasonable attorneys' fees and costs
               4              of this action;
               5         F.   Ordering such other and further relief as the Court deems necessary, just, and
               6              proper.
               7         G.   For attorney’s fees under California Code of Civil Procedure § 1021.5
               8              because this action will result in the enforcement of an important right
               9              affecting the public interest and because (a) a significant benefit, whether
             10               pecuniary or nonpecuniary, will be conferred on the general public or a large
             11               class of persons, (b) the necessity and financial burden of private
             12               enforcement, or of enforcement by one public entity against another public
             13               entity, are such as to make the award appropriate, and (c) such fees should
             14               not, in the interest of justice, be paid out of the recovery, if any.
             15
             16     DATED: May 29, 2020                   Respectfully submitted,
             17
             18                                          By: /s/ Corey B. Bennett
                                                         Matthew J. Matern (SBN 159798)
             19                                          Joshua D. Boxer (SBN 226712)
                                                         MATERN LAW GROUP, PC
             20                                          1230 Rosecrans Avenue, Suite 200
                                                         Manhattan Beach, California 90266
             21                                          Telephone: (310) 531-1900
                                                         Facsimile: (310) 531-1901
             22                                          mmatern@maternlawgroup.com
                                                         jboxer@maternlawgroup.com
             23
                                                         Corey B. Bennett (SBN 267816)
             24                                          MATERN LAW GROUP, PC
                                                         1330 Broadway, Suite 428
             25                                          Oakland, California 94612
             26                                          Telephone: (510) 227-3998
                                                         Facsimile: (310) 531-1901
             27                                          cbennett@maternlawgroup.com
             28                                          Attorneys for Plaintiffs, individually, and all
                                                         others similarly situated
  MATERN LAW
    GROUP, PC
                                                              -27-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                            FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                            Case 3:19-cv-07918-WHA Document 65 Filed 05/29/20 Page 29 of 29



                                                 DEMAND FOR JURY TRIAL
               1
                            Plaintiff hereby demands a jury trial with respect to all issues triable of right by
               2
                    jury.
               3
               4
                    DATED: May 29, 2020                     Respectfully submitted,
               5
               6                                            By: /s/ Corey B. Bennett
                                                            Matthew J. Matern (SBN 159798)
               7                                            Joshua D. Boxer (SBN 226712)
               8                                            MATERN LAW GROUP, PC
                                                            1230 Rosecrans Avenue, Suite 200
               9                                            Manhattan Beach, California 90266
                                                            Telephone: (310) 531-1900
             10                                             Facsimile: (310) 531-1901
                                                            mmatern@maternlawgroup.com
             11                                             jboxer@maternlawgroup.com
             12                                             Corey B. Bennett (SBN 267816)
                                                            MATERN LAW GROUP, PC
             13                                             1330 Broadway, Suite 428
                                                            Oakland, California 9461
             14                                             Telephone: (510) 227-3998
                                                            Facsimile: (310) 531-1901
             15                                             cbennett@maternlawgroup.com
             16                                             Attorneys for Plaintiffs, individually, and all
             17                                             others similarly situated

             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

  MATERN LAW
    GROUP, PC
                                                                -28-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              FIRST AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
